DETAILED ACTION
Notice to Applicant
In the amendment dated 10/24/2022, the following has occurred: Claims 1, 9-11, and 13-15 have been amended; Claim 12 has been canceled.
Claims 1-11 and 13-20 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (JP 2018/005984 to Haga et al., the Office cites to provided machine English translation) in view of Hina (JP 2009-187734 to Hina, citing to provided machine English translation) and/or Fuhr (US 2014/0050967 to Fuhr et al.).
	Regarding Claim 1, Haga teaches:
a battery pack comprising battery cells bounded by an imaginary rectangular envelope including a pair of long sides and a pair of short sides extending to linearly surround an outer periphery of the battery cells across an outer circumference of the battery cells (Fig. 10)
bus bars 81 that electrically connect at least some of the battery cells to each other, the bus bars being arranged to extend in a zig-zag shape along a short side direction of the imaginary rectangular envelope (Fig. 10, para 0040)
first and second fuse terminals 65a/b connected to the bus bars wherein the battery cells include a low voltage group including a first number of battery cells and a high voltage group including a second number of battery cells (Fig. 10, para 0012)


    PNG
    media_image1.png
    698
    456
    media_image1.png
    Greyscale

the bus bars including corresponding high and low voltage groups (Fig. 10)
	Haga does not explicitly teach:
wherein the low voltage portion and the high voltage portion are formed asymmetrically such that the second number of battery cells in the high voltage group outnumbers the cells in the low voltage group 
	Both Hina and Fuhr, directed towards battery packs with zigging and zagging bus bars, teach battery packs with asymmetrical groupings. Hina, for instance, teaches a battery pack with a zig zag pattern wherein the terminals are bunched together, resulting in an asymmetric grouping when drawing an arbitrary line between the 1st and 30th cell (i.e. the high and low voltage sides—see Fig. 1 below). 

    PNG
    media_image2.png
    219
    342
    media_image2.png
    Greyscale

Fuhr, also from the same field of invention, teaches an odd number of cells, inherently producing an asymmetry in a line drawn across a rectangular (since one side must have one more/fewer cell —see Fig. 29):

    PNG
    media_image3.png
    307
    539
    media_image3.png
    Greyscale

It would have been obvious, therefore to modify Haga by shifting the fuse terminals closer to one side with accessible point in a larger structure (such as a vehicle) supporting the battery pack, as in taught in Hina, with the result that the two sides would be asymmetrical. Alternatively, it would have been obvious to use any arbitrary number of cells in a pack, including an odd number as evidenced in Fuhr, and that putting the fuse terminals in the “middle” of such a pack would inherently produce an asymmetry with an even-numbered side and an odd-numbered side. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The Office additionally points to US 2021/0359358 to George et al., showing an symmetric battery arrangement in which drawing a vertical line between fuse terminals positioned at a side thereof would inherently result in an asymmetric grouping. 
	Regarding Claim 2, Haga teaches:
cylindrical battery cells arranged in an offset manner (Fig. 10)
	Regarding Claim 3, Haga teaches:
a straight line of battery cells in the long direction and a zig-zag line of battery cells in the short direction (Fig. 10)
	Regarding Claim 4, Haga teaches:
zig-zagging bus bars along the short side and lengthwise  (Fig. 10)
	Regarding Claims 5-6, Haga teaches:
some of the bus bars zig-zag along a short side and some extend lengthwise (Fig. 10)
	Insofar as Haga does not teach exactly the pattern shown in some of the instant figures, the rearrangement of zigging and straight sections is an obvious rearrangement of parts. See e.g. the various arrangements in Fuhr (such as Fig. 29), Hina, and the alternative embodiments shown in Haga. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 7, Haga teaches:
low and high potential output terminals 64a/64b (Fig. 10)
	Regarding Claim 8, Haga does not teach:
wherein the output terminals are along a long side
	As Hina and Fuhr demonstrate, however, the position of the output terminals is an arbitrary one that can be selected to position the terminals at an advantageous location within the conventional engineering skill in the art. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to adjust the terminals locations and/or the length of the relative sides in Haga with the motivation to fit a particular battery pack of a given power requirement within a given volume and having accessible terminals.	
	Regarding Claim 9, Haga teaches:
first and second fuse terminals between highest and lowest potential cells (Fig. 10)
	Regarding 10, Haga teaches:
wherein the low voltage and high voltage portion extend from respective fuse terminals (Fig. 10)
	Regarding Claim 11, Haga teaches:
wherein the respective fuse terminals are connected to the respective output terminals in the respective bus bar arrangement directions (Fig. 10)
	Regarding Claim 13, Haga does not teach:
wherein bus bars in the high voltage portion outnumber the bus bars in the low voltage portion
	As discussed above regarding claim 1, however, the prior art renders obvious asymmetric placement of fuse terminals. It would have been obvious under the rationale articulated with regard to claim 1 above to additionally include an asymmetric number of bus bars in order to connect the cells.
	Regarding Claims 14 and 15, Haga does not teach:
a deflection portion that crosses the virtual geometric line in either the short or long sides
	Hina and Fuhr, however, teach connections in which bus bars cross back over midpoints of a side (see e.g. Hina Fig. 1). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to provide an arrangement with fuse terminals as taught in Haga that evenly divide the cells into two groups to provide equal protection to the two groups, but to situate the terminal at an arbitrary point along a side that does not evenly divide the groups, and thereby necessitating a bus bar arrangement for one group that crosses back over a geometric line between the fuse terminals in order to balance the high voltage and low voltage groups. See also WO2007/134198, previously cited, for examples of cell configuration in which geometric lines drawn between terminal ends produce electrical connection crossover of said geometric lines (e.g. Fig. 23).
	Regarding Claims 16 and 17, Haga does not teach:
wherein the low voltage deflection portion is proximate to the fuse terminals in the short side direction and the high voltage direction portion is distal
wherein the high voltage deflection portion extends longer in the long side direction of the imaginary rectangular envelope and the low voltage portion extends longer in the short side
	As discussed above with respect to claims 14 and 15, the prior art renders obvious deflection portions. The instant claim limitations appear to be mere geometric variations on a graph theory problem for serially connecting N number of cells in a circle-packed configuration. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Absent some showing of criticality or unexpected results, arbitrary shapes/lengths of deflection portions would have been obvious to one of ordinary skill in the art as obvious shape/graph changes in a well-understood problem space. 
	Regarding Claim 18, Haga teaches:
alternate arrangement of bus bars (Fig. 10)
	Regarding Claim 19, Haga teaches:
a cell holder with bus bars arranged on opposite sides (Fig. 10)
	Regarding Claim 20, Haga teaches:
repeated arrangement of zig-zag shapes along the short side direction (Fig. 10)
	
Response to Arguments
In response to the claim amendments the rejections have been modified to rely on Haga et al. The arguments do not place the application in condition for allowance at least because they do not address the current rejection rationale(s). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723